







AMENDMENT NO. 1 TO CREDIT AGREEMENT


This AMENDMENT NO. 1 TO CREDIT AGREEMENT (this “Amendment”) dated as of April
22, 2019 is entered into by and among MUELLER INDUSTRIES, INC., a Delaware
corporation (the “Borrower”), BANK OF AMERICA, N.A., in its capacity as
administrative agent for the Lenders (as defined in the Credit Agreement
described below) (in such capacity, the “Administrative Agent”) and in its
capacity as L/C Issuer and Swing Line Lender (each as defined in the Credit
Agreement described below), each of the Lenders signatory hereto, and each of
the Subsidiary Guarantors (as defined in the Credit Agreement described below)
signatory hereto. Each capitalized term used and not otherwise defined in this
Amendment has the definition specified in the Credit Agreement described below.
WITNESSETH:
WHEREAS, the Borrower, the Administrative Agent, the L/C Issuer, the Swing Line
Lender and the Lenders party thereto have entered into that certain Credit
Agreement dated as of December 6, 2016 (the “Credit Agreement”), pursuant to
which the Lenders have made available to the Borrower a revolving credit
facility with a swing line sublimit and a letter of credit sublimit;
WHEREAS, the Borrower has advised the Administrative Agent, the L/C Issuer, the
Swing Line Lender and the Lenders that it desires to amend the Credit Agreement
to increase the investment allowance under Section 7.02(e) of the Credit
Agreement to $25,000,000; and
WHEREAS, the Administrative Agent, the L/C Issuer and the Lenders are willing to
so amend the Credit Agreement on the terms and conditions contained in this
Amendment;
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:
1.Amendments to Credit Agreement. Subject to the terms and conditions set forth
herein and in reliance upon the representations and warranties set forth herein,
the Credit Agreement is amended as follows:
(a)    Section 1.01 of the Credit Agreement is amended to restate the
definitions of “Base Rate”, “Cash Management Agreement”, and “Federal Funds
Rate” as set forth below and to add the following new definitions of “Benefit
Plan” and “PTE” in the appropriate alphabetical order therein:
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate (determined in accordance with clause
(b) of the definition thereof) plus 1.00%; and if Base Rate shall be less than
zero, such rate shall be deemed zero for purposes of this Agreement. The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change. If the Base Rate is
being used as an alternate rate of interest pursuant to Section 3.03 hereof,
then the Base Rate shall be the greater of clauses (a) and (b) above and shall
be determined without reference to clause (c) above.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
p-cards (including purchasing cards and commercial cards), electronic funds
transfer and other cash management arrangements.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent. If the Federal Funds Rate shall be less
than zero, such rate shall be deemed zero for purposes of this Agreement.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
(b)    Section 1.02 of the Credit Agreement is amended to add a new clause (d)
to the end thereof to read as follows:
(d)      Any reference herein to a merger, transfer, consolidation,
amalgamation, consolidation, assignment, sale, disposition or transfer, or
similar term, shall be deemed to apply to a division of or by a limited
liability company, or an allocation of assets to a series of a limited liability
company (or the unwinding of such a division or allocation), as if it were a
merger, transfer, consolidation, amalgamation, consolidation, assignment, sale,
disposition or transfer, or similar term, as applicable, to, of or with a
separate Person. Any division of a limited liability company shall constitute a
separate Person hereunder (and each division of any limited liability company
that is a Subsidiary, joint venture or any other like term shall also constitute
such a Person or entity).
(c)    Section 1.03(b) of the Credit Agreement is amended to restate the last
sentence thereof in its entirety to read as follows:
“Without limiting the foregoing, leases (whether or not in effect on the date
hereof) shall continue to be classified and accounted for on a basis consistent
with that reflected in the Audited Financial Statements for all purposes of this
Agreement, notwithstanding any change in GAAP relating thereto, unless the
parties hereto shall enter into a mutually acceptable amendment addressing such
changes, as provided for above.”
(d)    Section 5.12 of the Credit Agreement is amended to add a new clause (g)
to the end thereof to read as follows:
(g)    The Borrower represents and warrants as of the April 22, 2019, that the
Borrower is not and will not be using “plan assets” (within the meaning of 29
CFR § 2510.3-101, as modified by Section 3(42) of ERISA or otherwise) of one or
more Benefit Plans in connection with the Loans, the Letters of Credit or the
Commitments.
(e)    Section 5.19 of the Credit Agreement is amended to add a new sentence to
the end thereof to read as follows:
“The Borrower and its Subsidiaries have conducted their businesses in compliance
in all material respects with all applicable Sanctions and have instituted and
maintained policies and procedures designed to promote and achieve compliance
with such Sanctions.”
(f)    Section 7.02(e) of the Credit Agreement is amended to change the
reference to “$5,000,000” therein to “$25,000,000”.
(g)    Section 7.02(f) of the Credit Agreement is amended to change the
reference to “$5,000,000” therein to “$8,000,000”.
(h)    The first sentence of Section 7.04 of the Credit Agreement is amended to
add the parenthetical clause “(including by division)” immediately following the
reference to “Person” in the second line thereof.
(i)    Article IX is amended to add a new Section 9.12 to the end thereof to
read as follows:
9.12
Certain ERISA Matters.

(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and not, for the avoidance
of doubt, to or for the benefit of the Borrower, that at least one of the
following is and will be true:
(1)    such Lender is not using “plan assets” (within the meaning of Section
3(42) of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement,
(2)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
(3)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or
(4)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrower, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto
2.    Effectiveness; Condition Precedent. The parties hereto agree that this
Amendment and the amendments provided in Section 1 shall become effective upon
the Administrative Agent’s receipt of a counterpart of this Amendment, duly
executed and delivered by each of the Borrower, the Subsidiary Guarantors, the
Administrative Agent and Lenders constituting Required Lenders.
3.    Representations and Warranties. In order to induce the Administrative
Agent, the Lenders, the Swing Line Lender and the L/C Issuer to enter into this
Amendment, the Borrower represents and warrants to the Administrative Agent, the
Swing Line Lender, such Lenders and the L/C Issuer as follows:
(a)    The representations and warranties made by it in Article V of the Credit
Agreement, and by each Loan Party in each of the Loan Documents to which such
Loan Party is a party, are true and correct in all material respects on and as
of the date hereof, except that (i) if a qualifier relating to materiality or
Material Adverse Effect applies, such representation or warranty is true and
correct in all respects and (ii) to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date (except that if a
qualifier relating to materiality or Material Adverse Effect applies, such
representation or warranty is true and correct in all respects as of such
earlier date).
(b)    Since the date of the most recent financial reports of the Borrower
delivered pursuant to Section 6.01 of the Credit Agreement, no act, event,
condition or circumstance has occurred or arisen which, singly or in the
aggregate with one or more other acts, events, occurrences or conditions
(whenever occurring or arising), has had or could reasonably be expected to have
a Material Adverse Effect;
(c)    This Amendment has been duly authorized, executed and delivered by the
Borrower and the Subsidiary Guarantors party hereto and constitutes a legal,
valid and binding obligation of each such Person, except as may be limited by
general principles of equity or by the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium or similar law affecting creditors’
rights generally; and
(d)    No Default or Event of Default has occurred and is continuing or will
exist after giving effect to this Amendment.
4.    Fees and Expenses. The Borrower shall pay on demand all reasonable costs
and expenses of the Administrative Agent in connection with the preparation,
negotiation, execution, and delivery of this Amendment and any other documents
prepared in connection herewith, including, without limitation, the reasonable
fees, charges and disbursements of one counsel for the Administrative Agent.
5.    Entire Agreement. This Amendment, together with the Loan Documents
(collectively, the “Relevant Documents”), sets forth the entire understanding
and agreement of the parties hereto in relation to the subject matter hereof and
supersedes any prior negotiations and agreements among the parties relating to
such subject matter. No promise, condition, representation or warranty, express
or implied, not set forth in the Relevant Documents shall bind any party hereto,
and no such party has relied on any such promise, condition, representation or
warranty. Each of the parties hereto acknowledges that, except as otherwise
expressly stated in the Relevant Documents, no representations, warranties or
commitments, express or implied, have been made by any party to the other in
relation to the subject matter hereof or thereof. None of the terms or
conditions of this Amendment may be changed, modified, waived or canceled orally
or otherwise, except in writing and in accordance with Section 10.01 of the
Credit Agreement.
6.    Ratification and Confirmation of Loan Documents. The Borrower and the
Subsidiary Guarantors each hereby consents, acknowledges and agrees to the
amendments set forth herein and hereby confirms and ratifies in all respects the
Loan Documents to which such Person is a party (including without limitation,
with respect to each Subsidiary Guarantor, the continuation of its payment and
performance obligations under the Subsidiary Guaranty), in each case upon and
after the effectiveness of the amendments contemplated hereby.
7.    Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original as against any party
whose signature appears thereon, and all of which shall together constitute one
and the same instrument. Delivery of an executed counterpart of a signature page
of this Amendment by telecopy, facsimile or other electronic transmission
(including .pdf) shall be effective as delivery of a manually executed
counterpart of this Amendment.
8.    Governing Law. This Amendment shall in all respects be governed by, and
construed in accordance with, the laws of the State of New York.
9.    Enforceability. Should any one or more of the provisions of this Amendment
be determined to be illegal or unenforceable as to one or more of the parties
hereto, all other provisions nevertheless shall remain effective and binding on
the parties hereto.
10.    References. All references in any of the Loan Documents to the “Credit
Agreement” shall mean the Credit Agreement, as amended hereby and as from time
to time hereafter further amended, modified, supplemented, restated or amended
and restated.
11.    Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assignees
to the extent such assignees are permitted assignees as provided in Section
10.06 of the Credit Agreement.
[Signature pages follow.]





IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to
Credit Agreement to be executed as of the date first above written.
BORROWER:
MUELLER INDUSTRIES, INC.
By:            
Name:    Jeffrey A. Martin
Title:    Chief Financial Officer and Treasurer




SUBSIDIARY GUARANTORS:
B & K INDUSTRIES, INC.
B&K LLC
CLIMATE COMPONENTS, LLC
DENO INVESTMENT COMPANY II, INC.
EXTRUDED METALS, INC.
HOWELL METAL COMPANY
ITAWAMBA INDUSTRIAL GAS COMPANY, INC.
LINCOLN BRASS WORKS, INC.
LINESETS, INC.


By:            
Name:    Jeffrey A. Martin
Title:    Vice President-Finance and Treasurer




MCTC, LLC
By:
Mueller Brass Co., as Managing Member



By:            
Name:
Jeffrey A. Martin

Title:
Vice President-Finance and Treasurer





MCTP, LLC
By:
Mueller Copper Tube Products, Inc., as Managing Member



By:            
Name:
Jeffrey A. Martin

Title:
Vice President-Finance and Treasurer

SUBSIDIARY GUARANTORS, continued:
MICRO GAUGE, INC.
MICROGAUGE MACHINING INC.
MPC FOUNDRY, INC.
MPC MACHINE SHOP, INC.
MUELLER BRASS CO.
MUELLER BRASS FORGING COMPANY, INC.
MUELLER BRASS HOLDING COMPANY, INC.
MUELLER CASTING COMPANY, INC.
MUELLER COPPER TUBE COMPANY, INC.
MUELLER COPPER TUBE PRODUCTS, INC.
MUELLER COPPER TUBE WEST CO.
MUELLER EAST, INC.
MUELLER FITTINGS COMPANY, INC.
MUELLER FITTINGS, LLC
MUELLER FORMED TUBE COMPANY, INC.
MUELLER IMPACTS COMPANY, INC.
MUELLER INDUSTRIAL REALTY CO.
MUELLER LBHC, INC.


By:            
Name:    Jeffrey A. Martin
Title:    Vice President-Finance and Treasurer




MUELLER PACKAGING, LLC
By:
Mueller Casting Company, Inc., as Managing Member



By:            
Name:
Jeffrey A. Martin

Title:
Vice President-Finance and Treasurer





MUELLER PLASTIC CORPORATION, INC.
MUELLER PLASTIC HOLDING COMPANY, INC.
MUELLER PRESS COMPANY, INC.
MUELLER REFRIGERATION HOLDING COMPANY, INC.


By:            
Name:    Jeffrey A. Martin
Title:    Vice President-Finance and Treasurer
SUBSIDIARY GUARANTORS, continued:
MUELLER REFRIGERATION PRODUCTS COMPANY, INC.
MUELLER REFRIGERATION, LLC
MUELLER SOUTHEAST, INC.
MUELLER STREAMLINE CO.
MUELLER TOOL AND MACHINE, INC.
OVERSTREET-HUGHES CO., INC.


By:            
Name:    Jeffrey A. Martin
Title:    Vice President-Finance and Treasurer




PRECISION TUBE COMPANY, LLC
By:
Mueller Streamline Co., as Managing Member



By:            
Name:
Jeffrey A. Martin

Title:
Vice President-Finance and Treasurer





PROPIPE TECHNOLOGIES, INC.
SHERWOOD VALVE LLC
SHERWOOD VALVE PRODUCTS, INC.
SOUTHLAND PIPE NIPPLES COMPANY, INC.
TURBOTEC PRODUCTS, INC.
WESTERMEYER INDUSTRIES, INC.


By:            
Name:    Jeffrey A. Martin
Title:    Vice President-Finance and Treasurer




ADMINISTRATIVE AGENT:


BANK OF AMERICA, N.A., as
Administrative Agent


By:            
Name:    
Title:    




BANK OF AMERICA, N.A.,
as a Lender, Swing Line Lender and L/C Issuer


By:            
Name:    
Title:    




REGIONS BANK, as a Lender


By:            
Name:    
Title:    




SUNTRUST BANK, as a Lender


By:            
Name:    
Title:    




WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender


By:            
Name:    
Title:    


FIRST TENNESSEE BANK, as a Lender


By:            
Name:    
Title:    


U.S. BANK NATIONAL ASSOCIATION,
as a Lender


By:            
Name:    
Title:    












115572972.3